        Case 1:18-cv-12000-ALC-SLC Document 43 Filed 04/20/20 Page 1 of 2


                                                             The telephone conference currently
Inho Andrew Park†‡                                           scheduled for April 21, 2020NJ Office
                                                                                                 at 10:00 am
Haesun Alexis Kim†                    Law Offices of                           333 Sylvan Avenue
                                                             is ADJOURNED until May      Suite 3202020 at
                                                                                              21,
Lana Ahreum Song†Ⱶ
Steve J. Park†‡
                                ANDREW PARK, P.C.10:00 am.Englewood      The parties
                                                                                 Cliffs,are    directed to
                                                                                         NJ 07632
Saeyoung Kim†‡                    ANDREWPARKPC.COM           call the Court's TEL: (201) 227-1250
                                                                              conference      line at
Jusun Yook†                       450 7th Avenue, Suite 1805
                                    New York, NY 10123
                                                             866-390-1828, access code, 380-9799,
Sungwoong Lee‡                                                                       †Admitted in NY
David Wasserman†‡                    TEL: (212) 239-3680     at the scheduled time.‡Admitted in NJ
                                                                                             ⱵAdmitted in MA
                                        FAX: (212) 239-3683
                                   Please respond to: New York Office    The Clerk of Court is respectfully
                                                                         directed to close the Letter Motion at
                                                                         ECF No. 41.
                                                                        April 17, 2020
     VIA ECF                                                             SO ORDERED                   4/20/2020
     Honorable Sarah L. Cave
     United States District Court
     Southern District of New York
     500 Peal Street
     New York, New York 10007


            Re:      Begani v. Marriott International Inc. et al.
                     Docket No.: 1:18-cv-012000-ALC-SLS

     Dear Judge Cave:

             This Office represents Plaintiff Skender Begani (hereinafter “Plaintiff”) in the
     above referenced matter. Please allow this correspondence to serve as your undersigned
     and the counsel for Defendants 960 Associates LLC and Courtyard Management
     Corporation’s joint request for adjournment of a telephone conference scheduled on April
     21, 2010 at 10:00 am. The counsel for remaining Defendants 35th Street Ventures and
     Monarch Rooftop Lounge was not able to join in this instant request because the counsel
     has not responded to your undersigned’s request for a consent to adjourn until now.

             As per Your Honor’s Minute Order dated December 3, 2019, the fact discovery was
     set for May 29, 2020. The Order also set dispositive motion deadline on October 30, 2020;
     expert deposition deadline on September 30, 2020; Pretrial Order deadline on November
     30, 2020; and a telephone conference on April 21, 2020 at 10:00 before Your Honor.

             Subsequently, due to the COVID-19 pandemic situation, by the Your Honor’s
     Order dated March 16, 2020, all unexpired deadlines for the completion of fact depositions,
     fact discovery, expert depositions, expert discovery and/or all discovery were extended for
     a period of thirty (30) days. Currently, there are numerous outstanding discovery,
     including depositions of all relevant parties.

             In light of outstanding discovery and the fact that the parties have not been and are
     currently unable to engage in a meaningful discovery due to the COVID-19 pandemic
     situation, your undersigned and the counsel for Defendants 960 Associates LLC and
   Case 1:18-cv-12000-ALC-SLC Document 43 Filed 04/20/20 Page 2 of 2

Courtyard Management Corporation jointly and respectfully request that the telephone
conference currently scheduled on April 21, 2020 at 10:00 am be adjourned for a period of
thirty (30) days to May 21, 2020 at 10:00 am.

        In the event that the Court is inclined to proceed with a telephone conference on
April 21, 2020, due to the fact that the counsel for Defendants 960 Associates LLC and
Courtyard Management Corporation is scheduled to appear for two other conferences on
10:00 am and 11:20 am on April 21, 2010 with the federal court, the undersigned and the
counsel for Defendants 960 Associates LLC and Courtyard Management Corporation
jointly request that the telephone conference in this matter be scheduled either on 9:30 am
or any time after 12:00 pm.

        This instant request is the parties’ first-time application and no prior application has
been made. Also, your undersigned has conferred with the counsel for Defendants 960
Associates LLC and Courtyard Management Corporation and has a consent to make this
instant application. However, your undersigned does not have a consent from the counsel
for remaining Defendants 35th Street Ventures and Monarch Rooftop Lounge because the
counsel has not responded to your undersigned’s request for a consent to adjourn until now.
In addition, the instant request will not affect any other scheduled dates.

                                                                       Very truly yours,

                                                                       /s/ Jusun Yook

                                                                       Jusun Yook, Esq.

CC via ECF:

Nicole Brown, Esq.
Wade Clark Mulcahy, LLP
180 Maiden Lane, Suite 901
New York, New York 10038
Attorneys for Defendants 960 Associates LLC and Courtyard Management Corporation

Mikey R. Schneider, Esq.
Kennedys CMK LLP
570 Lexington Avenue, 8th Floor
New York, New York 10022
Attorneys for Defendants 35th Street Ventures i/s/h/a Monarch Rooftop Lounge and 35th
Street Ventures, LLC
